Citation Nr: 1620476	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-35 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for traumatic degenerative disc disease and degenerative osteoarthritis of the cervical spine (cervical spine disability).

2.  Entitlement to service connection for mild degenerative disc disease with anterior end-plate osteophyte of the lumbar spine (lumbar spine disability).

3.  Entitlement to service connection for a chronic acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran who had active service from July 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  In the August 2008 rating action, the RO denied service connection for a skin condition, left knee disability, right elbow disability, cervical spine disability, lumbar spine disability, rhinitis, bilateral carpal tunnel syndrome, bilateral eye disability, tinnitus, and generalized anxiety disorder claimed as depression.  The RO also granted service connection for dermatitis assigning a 10 percent rating, effective from February 6, 2008.  In a letter dated June 2009, the Veteran noted disagreement to the denials of service connection and the rating assigned to dermatitis.  A statement of the case (SOC) was issued in July 2010 that listed the issues that were denied (except for service connection for rhinitis).  However, in the substantive appeal received in August 2010, the Veteran only appealed the denials of service connection for the cervical spine disability, tinnitus, and psychiatric disorder, as well as the rating assigned to dermatitis. 

Also in July 2010, the RO granted service connection for allergic rhinitis with chronic sinusitis.  A 10 percent rating was assigned effective in February 2008.  The Veteran noted disagreement with the assigned rating for allergic rhinitis with chronic sinusitis in July 2010.  A SOC concerning this issue was issued in February 2011 and a substantive appeal was received in March 2011. 

In February 2011, the RO increased the rating for dermatitis to 30 percent, effective October 8, 2010.  The Veteran withdrew the issue of a higher rating for dermatitis in a statement received November 2011. 

Despite the fact the Veteran did not submit a timely appeal to the issues regarding service connection for left knee disability, right elbow disability, bilateral carpal tunnel syndrome, and bilateral eye condition; in February 2013 the RO issued a supplemental statement of the case (SSOC) that listed the issues of service connection for left knee disability, lumbar spine disability, right elbow disability, bilateral carpal tunnel syndrome, psychiatric disorder, cervical spine disability, bilateral eye condition, and tinnitus. 

However, in a statement dated in March 2013 the Veteran formally withdrew the issues regarding left knee disability, right elbow disability, bilateral carpal tunnel syndrome, bilateral eye condition, and tinnitus. 

Also in March 2013, the Veteran's representative argued for service connection for a lumbar spine disability, psychiatric disability, and cervical spine disability, as well as for a higher rating for allergic rhinitis with chronic sinusitis. 

A video conference hearing was held before the undersigned Veterans Law Judge (VLJ) in July 2013. The VLJ clarified that the issues before the Board were entitlement to service connection for lumbar spine disability, cervical spine disability, anxiety disorder, and entitlement to a higher rating for allergic rhinitis with chronic sinusitis. Although the Veteran did not submit a timely appeal to the issue of service connection for a lumbar spine disability, the Board accepted jurisdiction of this issue.  Percy v. Shinseki, 23 Vet App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order). 

The claims were previously before the Board.  In a February 2014 decision, the Board denied an initial rating in excess of 10 percent for allergic rhinitis, granted an initial 30 percent rating for chronic sinusitis, and remanded the claims remaining on appeal for further development.  The claims have returned for appellate review.  When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As for the Veteran's claimed acquired psychiatric disorder, because the benefit is being granted, a Stegall discussion regarding VA compliance with the prior Board remand decisions in connection with the Veteran's acquired psychiatric disorder claim is unnecessary, as any lack of substantial compliance is non-prejudicial.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and VBMS paperless files.  Any future consideration of the appellant's case should take into consideration the existence of these electronic records.  

A review of VBMS reveals that Worker's Compensation claim records received in February 2015; however, such records were not considered in the February 2015 supplemental statement of the case (SSOC).  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such additional evidence.  However, as the Veteran's claims remaining on appeal are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and through remand.

The issues of entitlement to service connection for lumbar spine disability and cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is, at the very least, in a state of equipoise as to whether the Veteran's anxiety disorder is etiologically related to his active duty service.





CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because the Veteran's claim for an acquired psychiatric disorder is granted, as discussed below, any error as to the duty to notify and assist is harmless error. 

Service Connection

The Veteran asserts that he suffers from an acquired psychiatric condition as a result of events experienced while on active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran originally claimed service connection for depression.  The Veteran reported that he was exposed to JP-4 and other jet fuels in service.  See, e.g., July 2008 VA examination report. 

During the pendency of the claim the Veteran has had various diagnoses of a psychiatric disorder to include generalized anxiety disorder and depressive disorder.  See July 2008 VA examination and February 2010 VA examination reports.  See also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran was initially afforded a VA Mental Disorder examination in July 2008.  According to J. B., he reviewed the Veteran's claims file and medical records.  The examiner noted that a generalized anxiety syndrome appears to be the dominant feature of his diagnosis and that the Veteran's Beck Depression scale scores fell within the moderate to severe range.  He further stated that there is no evidence for a toxic medical case for his anxiety.  The examiner noted that the Veteran's military service history included hazardous noise exposure as a fuel systems operator.  The Veteran reported that his restlessness, fatigue, difficulty concentrating, irritability, and disturbed sleep are related to his duties as a fuel mechanic in the military.  The examiner opined that various factors, including military service, are more likely than not responsible for precipitation of a generalized anxiety disorder.  

According to separate July 2008 VA examination report by K. M., she indicated that the Veteran's civilian records indicate a diagnosis of Tourette's syndrome, which would be considered a genetic condition, nonmilitary related and not associated with solvent nor fuel exposure.  She also noted that Tourette's syndrome commonly arises in young adult males and psychiatric illnesses such as anxiety disorders are associated with this condition.

Another VA examination was conducted in February 2010 in order to obtain a medical nexus opinion concerning an etiological relationship between any current psychiatric disorder and his military service, in particular, an in-service motorcycle accident.  While she noted the July 2008 diagnosis of generalized anxiety disorder and the private statement reflecting that the Veteran was being treated for anxiety, a diagnosis of depressive disorder, not otherwise specified, was given at that time.  The examiner further opined that it would seem that the Veteran's depression is related to the accident that occurred while in the Air Force and the pain.  At that time, the VA examiner noted the inability to access all of the Veteran's service treatment records.  Thus, that opinion is considered to be of diminished value. 
 
Pursuant the Board's February 2014 remand, Mental Health records were sought.  According to a May 2015 response, it was noted that no records were located.  

According to the December 2014 opinion, the VA examiner opined that the Veteran's depression is due to the neck injuries sustained in the military and not directly caused by his service in the military.  Service connection is not currently in effect for a neck disability.  Additionally, the examiner opined that the Veteran did not seek treatment for about 17 years after the Veteran would have been exposed to JP-4 which indicates that his depression is not directly caused by his military service.  The mere fact that symptoms are not noted in service is not, in itself, a sufficient basis on which to rest a medical opinion.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  During the July 2013 Board hearing, the Veteran reported experiencing depression, anxiety, irritability, and mood swings in service.  The Court held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the November 2014 VA opinion on the issue of an acquired psychiatric disorder is inadequate as to the issue of direct service connection.  

With weight afforded to the 2008 VA examination and opinions of record, as well as the Veteran's competent and credible statements concerning his onset of symptoms, the Board concludes that the evidence regarding whether his diagnosed anxiety disorder is etiologically related to his active duty service is, at the very least, in a state of equipoise.  

To the extent that there remain alternative diagnoses of the Veteran's acquired psychiatric disorder, it is clear that for VA purposes all of his ratable psychiatric symptoms have been attributed to the acquired psychiatric disorder for which service connection has been established. See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder."). Therefore, as there are no ratable psychiatric disability symptoms beyond the scope of the already service-connected pathology, there is no remaining non-service-connected psychiatric disability for consideration in this appeal.

Accordingly, all reasonable doubt is resolved in the Veteran's favor, and his claim for service connection for an acquired psychiatric condition is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder, is granted.  


REMAND

The issues on appeal were remanded for additional development in February 2014.  The United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this instance, the Board finds that the examination results are inadequate because the examiner failed to provide responses in compliance the Board's remand instructions of February 2014. Stegall v. West, 11 Vet. App. 268 (1998).  

Hence, in conjunction with the Court's dictates of Stegall, this appeal is being remanded so that additional complete and definitive opinions may be accomplished taking into consideration additional evidence received.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In regard to his claim for service connection for disabilities of the cervical and lumbar segments of the spine, the records associated with Worker's Compensation injury, as well as the medical records of Dr. D.W.A. were obtained and associated with the record pursuant to the Board's February 2014 remand.  

As noted in the prior remand, the July 2008 medical nexus opinion regarding his claimed disabilities of the lumbar and cervical segments of the spine is unclear and appears to be contradictory.  The Veteran was afforded another VA examination and opinion in January 2010.  That examiner considered the Veteran's lay statements, the examiner provided a negative opinion regarding the Veteran's cervical spine disabilities.  

Pursuant to the 2014 Board remand, an addendum opinion was obtained in November 2014.  While the examiner opined in the negative regarding the cervical and lumbar spine disabilities, the Worker's Compensation claim records were not associated with the record prior to the opinion.  While the examiner indicated that c-file review confirms the history of the Worker's Compensation history, it is unclear whether the exact nature of the Worker's Compensation claim was considered.  Of note, the Worker's Compensation claim records list "contusion" as the type of injury or illness, whereas the September 2004 operative report reflects that the veteran sustained a two-level disc herniation as part of the Workman's Compensation injury.  The Board also notes that a July 2004 private treatment report reflects that the Veteran presented with further complaints or worsening pain in the right side of his neck radiating to his right shoulder and that he reported that his symptoms became worse after hitting his head on June 22. 

In light of the problems with the medical opinions, supplemental medical comment is needed concerning the issue of causation of the Veteran's disabilities, with due consideration to the Veteran's statements concerning prior injury and continuity of symptomatology, as well as the recently added Worker's Compensation report.  As the January 2010 and November 2014 VA opinions lack rationale based on accurate facts, the Board must remand for a new VA opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Return the file to the November 2014 (orthopedic) VA compensation examiner for additional opinions concerning the likelihood (very likely, as likely as not, or unlikely) that his spinal disabilities are related to military service.

If, for whatever reason, it is not possible or feasible to have this same VA examiner to provide further comments, then obtain this necessary medical nexus opinion from someone else who is equally qualified.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion. 

The examiners must provide detailed rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  In doing so, the examiners must specifically address the relevancy of the Veteran's lay statements, 2004 Worker's Compensation claim record, pertinent private treatment records, and the other evidence of record.  Specifically, the Worker's Compensation claim records list "contusion" as the type of injury or illness, whereas the September 2004 operative report reflects that the veteran sustained a two-level disc herniation as part of the Workman's Compensation injury and a July 2004 private treatment report reflects that the Veteran presented with further complaints or worsening pain in the right side of his neck radiating to his right shoulder and that he reported that his symptoms became worse after hitting his head on June 22.  The examiners must also consider the Veteran's allegations regarding the onset and continuity of his symptomatology.  

If the requested opinion cannot be provided, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided. 

2.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the claims for service connection remaining on appeal.  If the benefits sought remain denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


